Case 1:19-cv-04821-LAP Document 37 Filed 11/07/19 Page 1 of 1

 

 

 

1 USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTROMACALLY FILED
os asistencia x DOC #:
M & R CAPITAL MANAGEMENT, INC., DATE FILED:

 

 

 

 

 

 

 

Plaintiff,
19 Civ. 4821 (LAP)

THE CURCHIN GROUP, LLC,
ROBERT C. FOURATT, CPA
and RICHARD T. DIVER,

Defendants.
Loretta A. Preska, Senior United States District Judge:

It is hereby

Ordered that the stay of this action previously ordered on
September 17, 2019 shall be and hereby is vacated as to the
defendants The Curchin Group, LLC and Robert C. Fouratt, CPA,
provided that the action shall remain stayed as to ali claims
asserted against the defendant Richard T. Diver; and,

It is further Ordered that the parties shall commence
document discovery, and that the defendants The Curchin Group,
LLC and Robert C. Fouratt, CPA may conduct the deposition of the
plaintiff M & R Capital Management, Inc.; and,

It is further Ordered that the time of the Defendants The
Curchin Group, LLC and Robert C. Fouratt to amend their
responsive pleading shail be enlarged up to and including the

date of the completion of discovery.

Loretta A. Preska, Senior U.S.D.d.

SO ORDERED.

 

 

Dated: New York, New York
November @, 2019

 

 
